                     Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 1 of 7
                                                                                              C&W No. 20-037




                   MARK HILLIS,                                               20-
       a/k/a "Daddy," a/k/a "Denverpolice#666"




                                    see attached Affidavit                                    Montgomery
     Eastern                         Pennsylvania


18 U.S.C. § 2251(a), (e) and 2(b)          Manufacture, attempted manufacture, and willfully causing the manufacture
                                           of child pornography




See attached Affidavit.




        ✔

                                                                                       /s/ Lisa M. Reinhold


                                                                         Lisa M. Reinhold, Special Agent, ICE, DHS




               04/23/2020                                                           /s/ Jacob P. Hart, U.S.M.J.


                            Philadelphia, Pennsylvania                          Hon. Jacob P. Hart, U.S.M.J.




      Print                   Save As...                     Attach                                               Reset
             Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 2 of 7




       AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND WARRANT

       I, Lisa M. Reinhold, a Special Agent with Homeland Security Investigations, being duly

sworn, depose and state as follows:

                             Introduction and Agent Background

       1.      I am a Special Agent with the Department of Homeland Security, Immigration and

Customs Enforcement, Homeland Security Investigations ("HSI"), assigned to the Special Agent

in Charge in Philadelphia, Pennsylvania, and I have been so employed since November, 2001. As

part of my daily duties as an HSI agent, I investigate criminal violations relating to child

exploitation and child pornography, including violations pertaining to the illegal production,

distribution, receipt and possession of child pornography, in violation of 18 U.S.C. §§ 225l(a),

2252(a), and 2252A. I have had the opportunity to observe and review numerous examples of

child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer

media. I have also participated in the execution of search wan ants, a number of which involved

child exploitation and/or child pornography offenses, including enticement of a minor, in violation

ofl8U.S.C. § 2422(b), manufacture ofchild pornography, in violation ofl8U.S.C. § 2251, travel

with the intent to engage in illicit sexual activity in violation of 18 U.S.C. § 2423(b), and child

pornography offenses in violation of 18 U.S.C. § 2252 and 2252A.

       2.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute wanants issued under the authority of the United States.

       3.      I make this affidavit in suppmi of an application for an anest wairnnt for MARK

HILLIS, finiher described in Attachment A.

       4.      I submit this affidavit seeking the issuance of an anest wa1rnnt for, and a criminal

complaint chai·ging, MARK HILLIS, with employing, using, persuading, inducing, enticing, or



                                                 I
             Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 3 of 7




coercing a minor to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, and any attempts to do so, knowing that such visual depiction would be

transmitted using any means or facility of interstate or foreign commerce, or transpo1ied in or

affecting interstate or foreign commerce by any means, in violation of Title 18, United States Code,

Section 225l (a).

       5.      The facts in this affidavit are based in pa1i on my investigation of this matter and

on information provided by other law enforcement officers. Because this affidavit is being

submitted for the limited pmpose of securing an anest wanant, I have not included each and every

fact known to me concerning this investigation. This affidavit is intended to show merely that

there is sufficient probable cause for the requested wanant and does not set fo1th all of my

knowledge about this matter.

                                         Probable Cause

       6.      On or about December 30, 2019, a Montgomery County man reported to

Pennsylvania State Police that his 13 year old daughter (''Minor #1") was sexually assaulted by a

white male named "Mark." He stated that the assault occuned in the ve1y early morning hours on

December 30, 2019, at the Hampton Inn, 430 Linfield-Trappe Road, Limerick Township,

Montgomery County, Pennsylvania.

       7.      On or about December 31, 2019, members of the Limerick County Police

Department began an investigation into the rep01ted sexual assault. I have spoken with Detective

Ernie Monis about that investigation and I have reviewed and relied upon the police rep01ts,

images, communications, and other documentation and evidence collected by the Limerick County

Police Depaiiment as pa1t of that investigation.

       8.      On December 31, 2019, during interviews with law enforcement, a child advocate,



                                                   2
             Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 4 of 7




and/or a healthcare professionaL Minor #1 reported that she had met "Mark" on YouTube and had

agreed to meet him in person. She advised that she left the family residence in the middle of the

night, walked to a local pizza shop where she met "Mark," and from there, "Mark" drove her to

the Hampton Inn. She also repo1ted that prior to meeting him in person, she sent and received text

messages to and from "Mark" over the course of a month or two. She stated that ''Mark" asked

her to callhim"Daddy" and that he used two phones with different phonenumbers to communicate

with her. She explained that she had saved "Mark's" phone number for his non-Apple device

(734-833-8339) as "Hi" in her own iPhone contacts, and she saved "Mark' s" phone number for

his Apple device (269-290-9529)as "Hi2" in her own iPhone contacts.

       9.      That same day, the Limerick County Police Depa1tment obtained consent from

Minor #1 's father to pose as Minor #1 and to use her phone to contact "Mark." On December 31,

2019, Detective Christopher Iochum sent text messages to "Mark" or "Hi2" from Minor #1 's

phone and encouraged him to return to the area.

       10.     Sh01tly thereafter , on the same day, Detective Iochum received notification that a

Mark Hillis had just returned to the Hampton Inn on Linfield-Trappe Road in Limerick Township

and checked in to Room 102. Hotel staff repo1ted that Hillis had stayed at that hotel the night

before in Room 111, which is the same room that Minor #1 repo1ted as the location of the sexual

assault. The hotel staff reported that Hillis provided a home address in Southgate, Michigan and

he was driving a vehicle with Michigan license plates.

       11.     Using that information, members of the Limerick County Police Depaitment found

Hillis nearby at the Limerick Car Wash on Lewis Road in his Hyundai Sonata with Michigan tags.

Hillis confirmed his identity and agreed to speak with the detectives at the Limerick County Police

Depaitment station. After confirming in writing that he received, understood, and waived his



                                                  3
             Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 5 of 7




Miranda rights, Hillis confirmedthat he met Minor #1 on YouTube and that he had taken her to

the Hampton Inn the night before. He told detectives the password for the two phones observed

in his vehiclewas 0101. Following the interview on December 31, 2019, Hillis was aITested and

then charged criminally in the Montgomery County Comt of Common Pleas, in docket number

CP-46-MD-0000387-2020. Hillis is cuITentl y detained in the Montgomery County Prison.

       12.     On or about January 2, 2020, Detective Paul Marchese obtained a search wan ant

from a Montgomery County Magisterial Judge to search Hillis's Hyundai Sonata for evidence,

including cell phones. Pursuant to that search, he recovered a Samsung Galaxy J3 phone and an

iPhone 7 from Hillis's car. On or about January 2, 2020, Detective Marchese also obtained a

search wan ant to search for and seize identifiers, texts, emails, images, videos, and other data on

those two phones.

       13.     After obtaining the search wan ants, Detective lo chum conducted a forensic

download of the two phones recovered from Hillis's car. According to reports from Detective

MoITis, the iPhone 7 in Hillis's possession contained more than 100 images of Minor #1 posing

nude or semi-nude. It also contained more than 20 videos of Minor #1 posing nude or partially

nude and/or engaging in sexual activity.

       14.     I have reviewed those images and hundreds of text messages between Hillis and

Minor #1 that were recovered from the two phones found in Hillis's car. On multiple occasions

prior to December25, 2019, Minor #1 told Hillis via text message that she is 13 years old.

       15.     In addition, the iPhone 7 found in Hillis's car contains numerous text messages

between Hillis and Minor #1 from Christmas Day 2019. In many of those communications, Hillis

requests and directs Minor #1 to send him sexually explicit pictmes and videos of herself Dming

one such text exchange on December 25, 2019, Hillis directed Minor #1 to insert the handle of a



                                                 4
                          Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 6 of 7




             hairbrnsh into her vagina, and the victim complied, producing a video which depicted her inse1iing

             and moving the handle of a hairbrush in her vagina.

                    16.     I have reviewed all of the text communications with attachments exchanged

             between Hillis and Minor #1 on or about December 25, 2019. In my opinion, the video produced

             at the direction of the defendant cited in the preceding paragraph of this affidavit depicts child

             pornography as defined in 18 U.S.C. § 2256, namely, Minor #1 engaged in sexually explicit

             conduct, including masturbation and/or the lascivious exhibition of her genitals or pubic area.

                                                        Conclusion


                    17.     Based upon the information above, I respectfully submit that there is probable cause

             to believe that MARK HILLS, date of biti h Janua1y 6, 1963, did manufacture and/or attempt to

             manufacture, and willfully caused the manufacture of child pornography, in violation of Title 18,

             United States Code, Sections 225l (a), (e), and 2(b), as more fully set fo1ih in Attachment A

                    18.     Therefore, I respectfully request that the attached an est wan ant be issued

             authorizing the anest of MARK HILLIS, date of birth January 6, 1963.



                                                             /s/ Lisa M. Reinhold---
                                                          LISA M. REINHOLD
                                                          Special Agent
                                                          Depruiment of Ho meland Sec mi ty

             SWORN TO AND SUBSCRIBED
             BEFORE ME THIS 23rd DAY
             OF APRIL 2020, AT 9:18 AM.


               /s/ Jacob P. Hrui----------
OE JACOB P. HART
             United States Magistrate Judge




                                                              5
             Case 2:20-mj-00636 Document 1 Filed 04/23/20 Page 7 of 7




                                      ATTACHMENT A

                                    Count One
  Manufacture, Attempted Manufacture, and Willfully Causing the Manufacture of Child
                    Pornography, 18 U.S.C. § 2251(a), (e) and 2(b):

On or about December 25, 2019, in the Eastern District of Pennsylvania, in the Eastern District of
Michigan, and elsewhere, defendant MARK HILLIS employed, used, persuaded, induced,
enticed and coerced Minor #1 to engage in sexually explicit conduct for the pmpose of producing
a visual depiction of that conduct, and attempted to do so, and willfully caused Minor #1 to do so,
that is, by soliciting Minor #1 to photograph herself engaging in a sexually explicit conduct and
directing her to transmit the image to defendant MARK HILLIS via the Internet, and MARK
HILLIS knew and had reason to know that the visual depiction would be transported and
transmitted using a facility of interstate and foreign commerce and in and affecting interstate and
foreign commerce, and the visual depiction was produced and transmitted using materials that had
been mailed and shipped and transpmted in and affecting interstate or foreign commerce by any
means including by computer, and such visual depiction was actually transport ed and transmitted
using any means and facility of interstate and foreign commerce and in and affecting interstate and
foreign commerce.




                                                6
